Name: Commission Regulation (EU) NoÃ 218/2014 of 7Ã March 2014 amending Annexes to Regulations (EC) NoÃ 853/2004 and (EC) NoÃ 854/2004 of the European Parliament and of the Council and Commission Regulation (EC) NoÃ 2074/2005 Text with EEA relevance
 Type: Regulation
 Subject Matter: health;  research and intellectual property;  animal product;  farming systems;  agricultural policy;  agricultural activity;  agri-foodstuffs;  foodstuff
 Date Published: nan

 8.3.2014 EN Official Journal of the European Union L 69/95 COMMISSION REGULATION (EU) No 218/2014 of 7 March 2014 amending Annexes to Regulations (EC) No 853/2004 and (EC) No 854/2004 of the European Parliament and of the Council and Commission Regulation (EC) No 2074/2005 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (1), and in particular Article 10(1) thereof, Having regard to Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (2), and in particular Article 17(1) and points 3 and 10 of Article 18 thereof, Whereas: (1) Regulation (EC) No 853/2004 lays down specific rules on the hygiene of food of animal origin for food business operators. In accordance with Annex II to that Regulation food business operators operating slaughterhouses are to request, receive, check and act upon food chain information in respect of all animals, other than wild game, sent or intended to be sent to the slaughterhouse. Such information includes the status of the holding of provenance. (2) Commission Regulation (EU) No 216/2014 of 7 March 2014 amending Regulation (EC) No 2075/2005 laying down specific rules on official controls for Trichinella in meat (3) grants derogation from testing provisions to holdings which apply controlled housing conditions. Such information should therefore be included in the food chain information to be provided to the slaughterhouse, in order to enable the Member States to apply the appropriate Trichinella testing regime. (3) Regulation (EC) No 853/2004 lays down conditions under which meat from animals having undergone emergency slaughter outside a slaughterhouse, is fit for human consumption. As emergency slaughter meat which has successfully passed meat inspection does not constitute a risk to public health, the requirement for a special health mark and the restriction to the national market for the emergency slaughter meat should be deleted from that Regulation and the requirement for a special health mark for the emergency slaughter meat also from Regulation (EC) No 854/2004. (4) Regulation (EC) No 854/2004 lays down specific rules for the organisation of official controls on products of animal origin. In particular, Annex I to that Regulation lays down rules for ante-mortem and post-mortem inspection, including visual inspection, and for specific hazards in fresh meat. (5) Regulation (EC) No 854/2004 provides that official auxiliaries may assist the official veterinarian with official controls subject to certain restrictions. In relation to ante-mortem inspection and checks concerning the welfare of animals, official auxiliaries should be allowed to help the official veterinarian with the preselection of animals with abnormalities. (6) The European Food Safety Authority (EFSA) adopted on 3 October 2011 a Scientific Opinion on the public health hazards to be covered by inspection of meat (swine) (4), which concluded that the currently required palpations and incisions in post-mortem inspection involve a risk of cross contamination. To prevent that cross contamination, those palpations and incisions should not be required anymore for normal animals, but only when abnormalities are identified. In that opinion EFSA identifies that the pathogens causing endocarditis in pigs are not relevant for public health. Since the routine incision of the heart is not necessary for safety reasons, it should not be required anymore. (7) In the same opinion EFSA identifies Salmonella as a high risk for public health related to the consumption of pigmeat, and recommends to prevent contamination of pig carcases with Salmonella. (8) In Chapter IX of Section IV of Annex I to Regulation (EC) No 854/2004, provisions are laid down on the tasks of the official veterinarian for specific hazards. Salmonella should also be subject of specific task of the official veterinarian, in particular in case of non-compliance with specific Union legislation. In particular supervision of the existing process hygiene criterion for Salmonella on carcases laid down in Commission Regulation (EC) No 2073/2005 of 15 November 2005 on microbiological criteria for foodstuffs (5) and enforcement of action by the food business operator in case of non-compliance with specific Union legislation, should be integrated in pigmeat inspection. The supervision also provides a cost-efficient tool to provide the information on the mandatory monitoring of Salmonella in the pigmeat production chain in accordance with Directive 2003/99/EC of the European Parliament and of the Council of 17 November 2003 on the monitoring of zoonoses and zoonotic agents, amending Council Decision 90/424/EEC and repealing Council Directive 92/117/EEC (6). (9) In Commission Regulation (EC) No 2074/2005 of 5 December 2005 laying down implementing measures for certain products under Regulation (EC) No 853/2004 of the European Parliament and of the Council and for the organisation of official controls under Regulation (EC) No 854/2004 of the European Parliament and of the Council and Regulation (EC) No 882/2004 of the European Parliament and of the Council, derogating from Regulation (EC) No 852/2004 of the European Parliament and of the Council and amending Regulations (EC) No 853/2004 and (EC) No 854/2004 (7), specific requirements are laid down for optional visual post-mortem inspection of pigs. The amendments proposed in the present Regulation of the standard post-mortem inspection requirements in Regulation (EC) No 854/2004 make the requirements for optional visual inspection of pigs laid down in Regulation (EC) No 2074/2005 irrelevant for pigs and consequently those requirements should be amended. (10) The requirements provided for in the Regulation involve an adaptation of current practices both for food business operators and competent authorities. It is therefore appropriate to allow a delayed application of this Regulation. (11) Regulations (EC) No 853/2004, (EC) No 854/2004 and (EC) No 2074/2005 should be therefore amended accordingly. (12) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health and neither the European Parliament nor the Council has opposed them, HAS ADOPTED THIS REGULATION: Article 1 Amendments to Regulation (EC) No 853/2004 Regulation (EC) No 853/2004 is amended as follows: (1) point 3(a) of Section III of Annex II is replaced by the following: (a) the status of the holding of provenance or the regional animal health status, and whether the holding is officially recognised to apply controlled housing conditions in relation to Trichinella in accordance with Point A of Chapter I of Annex IV to Commission Regulation (EC) No 2075/2005 (8); (2) in Chapter VI of Section I of Annex III, point 9 is deleted. Article 2 Amendments to Regulation (EC) No 854/2004 Annex I to Regulation (EC) No 854/2004 is amended as follows: (1) in Chapter III of Section I, point 7 is deleted; (2) in Chapter I of Section III, point 2 is replaced by the following: 2. in relation to ante-mortem inspection and checks concerning the welfare of animals, official auxiliaries may only help with purely practical tasks which may include a preselection of animals with abnormalities;; (3) in Part B of Chapter IV of Section IV, points 1 and 2 are replaced by the following: 1. Carcases and offal of pigs are to undergo the following post-mortem inspection procedures: (a) visual inspection of the head and throat; visual inspection of the mouth, fauces and tongue; (b) visual inspection of the lungs, trachea and oesophagus; (c) visual inspection of the pericardium and heart; (d) visual inspection of the diaphragm; (e) visual inspection of the liver and the hepatic and pancreatic lymph nodes, (Lnn. portales); (f) visual inspection of the gastro-intestinal tract, the mesentery, the gastric and mesenteric lymph nodes (Lnn. gastrici, mesenterici, craniales and caudales); (g) visual inspection of the spleen; (h) visual inspection of the kidneys; (i) visual inspection of the pleura and peritoneum; (j) visual inspection of the genital organs (except for the penis, if already discarded); (k) visual inspection of the udder and its lymph nodes (Lnn. supramammarii); (l) visual inspection of the umbilical region and joints of young animals. 2. When the epidemiological or other data from the holding of provenance of the animals, the food chain information or the findings of ante-mortem inspection and/or post-mortem visual detection of relevant abnormalities indicate possible risks to public health, animal health or animal welfare, the carcases and offal of pigs are to undergo additional post-mortem procedures using incision and palpation. Depending on the identified risks these procedures may include: (a) incision and examination of the submaxillary lymph nodes (Lnn. mandibulares); (b) palpation of the lungs and the bronchial and mediastinal lymph nodes (Lnn. bifucationes, eparteriales and mediastinales). The trachea and the main branches of the bronchi must be opened lengthwise and the lungs must be incised in their posterior third, perpendicular to their main axes; those incisions are not necessary where the lungs are excluded from human consumption; (c) incision of the heart lengthwise so as to open the ventricles and cut through the interventricular septum; (d) palpation of the liver and its lymph nodes; (e) palpation and, if necessary, incision of the gastric and mesenteric lymph nodes; (f) palpation of the spleen; (g) incision of the kidneys and the renal lymph nodes (Lnn. renales); (h) incision of the supramammary lymph nodes; (i) palpation of the umbilical region and joints of young animals and, if necessary incision of the umbilical region and opening of the joints.; (4) in Chapter IX of Section IV, the following part G is added: G. Salmonella 1. Without prejudice to the first paragraph of Article 1 to Commission Regulation (EC) No 2073/2005 (9), the competent authority shall verify the correct implementation by food business operators of the point 2.1.4 (process hygiene criterion for Salmonella on pig carcases) of Annex I to that Regulation by applying the following measures: (a) official sampling using the same method and sampling area as food business operators. At least 49 (10) random samples shall be taken in each slaughterhouse each year. This number of samples may be reduced in small slaughterhouses based on a risk evaluation; and/or (b) collecting all information on the total number and the number of Salmonella positive samples taken by food business operators in accordance with Article 5(5) of Regulation (EC) No 2073/2005, within the frame of point 2.1.4 of Annex I thereof; and/or (c) collecting all information on the total number and the number of Salmonella positive samples taken within the frame of national control programmes in Member States or regions of Member States for which special guarantees have been approved in accordance with Article 8 of Regulation (EC) No 853/2004 as regards pork production; 2. If the process hygiene criterion is not complied with at several occasions, the competent authority shall require an action plan from the food business operator concerned and strictly supervise its outcome. 3. The total number and the number of Salmonella positive samples, differentiating between samples taken under 1(a), (b) and (c), when applied, shall be reported in accordance with Article 9(1) of Directive 2003/99/EC of the European Parliament and of the Council (11). Article 3 Amendments to Regulation (EC) No 2074/2005 In point 3 of Annex VIb to Regulation (EC) No 2074/2005, point (a) is deleted. Article 4 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 June 2014. However, Part G(3) in Chapter IX of Section IV of Annex I to Regulation (EC) No 854/2004 will apply from 1 January 2015. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 March 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 139, 30.4.2004, p. 55. (2) OJ L 139, 30.4.2004, p. 206. (3) See page 85 of this Official Journal. (4) EFSA Journal 2011; 9(10):2351. (5) OJ L 338, 22.12.2005, p. 1. (6) OJ L 325, 12.12.2003, p. 31. (7) OJ L 338, 22.12.2005, p. 27. (8) OJ L 338, 22.12.2005, p. 60.; (9) OJ L 338, 22.12.2005, p. 1. (10) If all negative, 95 % statistical certainty is provided that the prevalence is below 6 %. (11) OJ L 325, 12.12.2003, p. 31.